DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
RCE Amendments filed after unentered After Final
The amendments to the claims filed on 18 April 2022 are non-compliant.  All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. MPEP 714 II C. Any previously filed unentered amendments, and amendments filed with the RCE will normally be entered. Such amendments will be entered in the order in which they were filed in the absence of any specific instructions for entry. For example, if applicant files an amendment after final rejection which is denied entry by the examiner and applicant subsequently files an RCE with an amendment but the RCE is silent as to whether or not the previously filed after-final amendment should be entered, then the Office will enter both amendments in the order in which they were filed. MPEP 706.07(h).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 and 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 6 it is unclear what is meant by “injecting a stream of oxygen-containing gas into a flow of the hot air generated by the burner after the burner”.  It would appear that the claim means ‘injecting a stream of oxygen-containing gas into a flow of the hot air generated by and downstream from the burner’ and the claim has been interpreted as such for the purposes of examination.
Claims 2 – 9 and 11 – 14 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 8, 9, and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718.
Regarding claims 1, 13, and 14, Sivetz discloses a method capable of roasting coffee beans in a roaster comprising a roasting chamber which method comprises heating the coffee beans in the roasting chamber with a burner until the temperature of the coffee beans is at least 180°C (450º F = 232º C) wherein the coffee beans are roasted in a rotating fluidized bed roaster (col. 3, ln 54 – col. 4, ln 13).
Claim 1 differs from Sivetz in a stream of oxygen containing gas being injected into the flow of hot air generated by the burner after the burner.  Falla discloses it was notoriously old to inject a stream of oxygen containing gas (scouring air) into the flow of hot air (through the connection 31 for the scouring gas, perforated tube 32) during the roasting of coffee beans, which stream of oxygen containing gas is injected “after the burner” (burner 27), and that said injection is maintained until the end of the roasting process (col. 3, paragraph, ln 26 – ln 69, and fig. 2 and 3).  Falla is injecting a stream of oxygen containing gas into the flow of hot air during the roasting of coffee beans and maintaining said injection until the end of the roasting process for the art recognized function of mitigating the concentration of volatiles, which would include carbon monoxide, that are generated in the roasting chamber during the roasting process, which is the applicant’s claimed reason for doing so as well.  To therefore modify the fluidized bed roasting of Sivetz and inject a stream of oxygen containing gas into the flow of hot air as taught by Falla would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claim 1 and regarding claims 13 and 14, Sivetz in view of Falla disclose that the coffee beans can be roasted to any desired colour from light to dark and thus it is not seen that patentability would be conferred on the particular final colour the coffee beans would be roasted to as this would obviously depend on the particular style of coffee one would wish to produce as well as be an obvious matter of personal taste to the final consumer.
Regarding claim 2, it is not seen that patentability would be predicated on the specific temperature at which the oxygen containing gas would be injected into the flow of hot air, nevertheless, Sivetz discloses that undesired polluting volatiles, i.e. the volatiles desired to be mitigated, which would include carbon monoxide, would be liberated during the later portion of the roasting cycle making it obvious to start the injection of the stream of oxygen containing gas into the flow of hot air after the burner when the temperature of the coffee beans would be at the roasting temperature between 180º C and 250º C (‘175, col. 4, ln 34).
Regarding claims 4 and 5, since the temperature at which coffee beans are roasted has to be carefully controlled based on the particular beans being roasted, as well as the desired degree of roasting, it would be obvious to the ordinarily skilled artisan to maintain the stream of oxygen containing gas injected into the flow of hot air after the burner below the temperature of the hot air in the roasting chamber so as not to interfere with the desired roasting profile.  Further it is not seen that patentability would be conferred based on the particular temperature at which the stream of oxygen containing gas would be injected into the flow of hot air absent strong and compelling evidence of criticality of the specific temperature at which the stream of oxygen containing gas would be injected thereto.  In any event, Sivetz in view of Falla disclose that coffees from different localities have different roasting temperature requirements (‘718, col. 1, paragraph 8) and therefore it is seen that the ordinarily skilled artisan would select the desired/required temperature based on the temperature requirements of the particular coffee beans that would be roasted as well as the desired degree to which said beans are to be roasted (MPEP § 2144.07).  It is also seen that Sivetz in view of Falla discloses the stream of oxygen containing gas (scouring air current) would also have a temperature below 180º C (350º F = 176º C). (‘718, column 5, paragraph 1).
Regarding claim 8, Sivetz in view of Falla disclose the stream of oxygen containing gas is introduced by the use of proportioning valves (scouring air entering the roaster as 22 is controlled by valves 49 and 51) (‘718, col, 4, paragraph 4 and fig. 2).
Regarding claim 9, it is not seen that patentability would be predicated on the amount of coffee beans that could be loaded into the roasting chamber.  Limitations relating to the amount of coffee beans that could be loaded in the roasting chamber would not be sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art roasting process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old roasting process so scaled.  Where the only difference between the prior art coffee bean roasting process and the claims is a recitation of the relative amount of coffee beans that could be loaded in a roasting chamber of the claimed coffee bean roaster and a coffee bean roaster having the claimed relative dimensions would not perform differently than the prior art coffee bean roaster, the claimed coffee bean roaster process would not be patentably distinct from the prior art coffee bean roasting process.  Nevertheless, Sivetz in view of Falla disclose the amount of coffee beans that could be loaded into the roasting chamber would be commercial quantities which would obviously be at least 25 kg.
Regarding claim 11, Sivetz in view of Falla disclose that the coffee beans would be green coffee beans (‘175, col. 7, paragraph 4).
Regarding claim 12, Sivetz in view of Falla disclose the coffee beans would be roasted to a temperature of above 250º C (to 530º F = 276.67º C) (‘175, col. 7, ln 6 – 14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by NASA.
Regarding claim 3, Sivetz in view of Falla discloses the stream of oxygen containing gas would comprise air (‘718, col. 2, paragraph 1).  As further evidenced by NASA ambient air contains about 21 percent oxygen therefore it is seen that the stream of oxygen containing gas comprises at least 5 wt.% oxygen.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Eichner US 2004/0142078.
Regarding claim 6, Sivetz in view of Falla disclose the concentration of volatiles, which would include carbon monoxide, would determine the volume of oxygen containing gas injected into the flow of the hot air after the burner and would be adjusted to mitigate said volatiles (the amount of scouring air entering the roaster at 22 is controlled) (‘718, col. 4, paragraph 4).  Eichner provides further evidence that it was well established to regulate a stream of oxygen containing gas to mitigate concentrations of carbon monoxide in coffee roasting processes (‘078, paragraph [0085]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz US 3,964,175 in view of Falla US 3,109,718 as further evidenced by Yamamoto US 2018/0255802.
Regarding claim 7, Sivetz in view of Falla disclose their goal is to mitigate, that is to eliminate, to the greatest extent possible the volatiles produced during the roasting of coffee beans, which would include carbon monoxide, and that various parameters such as the injection of a stream of oxygen containing gas as well as the volume and temperature of said gas are controlled (‘718, col. 4, paragraph 4) to obtain maximum elimination (‘718, col. 4, paragraph 7) and as such it is seen that Sivetz in view of Falla would obviously be maintaining a carbon monoxide lever below 8000 ppm until the end of the roasting process.  In any event, Yamamoto provides further evidence that by controlling parameters such as the air temperature, air flow rates, and heat during the roasting of coffee beans the concentration of carbon monoxide can be maintained below 8000 ppm (paragraph [0010]).
Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully and carefully considered but they are not found persuasive.
Frist it is noted that applicant’s response as well as the Declaration of Sean Murphy present the same urgings and will therefore be answered in concert.
First it is noted that it is urged that none of the cited references alone or in combination disclose all the limitations of the claims.  This urging is not deemed persuasive.
Had one or more of the cited references, in particular Sivetz or Falla disclosed all the limitations as claimed a rejection under 35 U.S.C. would not have been necessary as a rejection under 35 U.S.C. 102 would have ensued.
While there is an acknowledgement that Sivetz was the primary reference used in the rejections it is further noted that the applicant/Murphy appear to primarily urge against Falla and that Modifications to Falla would not result in the claimed invention.  These urgings are not found persuasive.
Regarding the urgings against Falla, this is seen to be an urging against the references individually.  In response to applicant's/Murphy’s urging against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further applicant/Murphy is to be reminded that it is not Falla that is being modified but the teachings of Falla that are being applied to the primary reference.  That it is in fact Sivetz that is being modified by incorporating the teachings of Falla with respect to the injection of a stream of oxygen containing gas into a flow of hot air generated by the burner and after the burner.  It is Falla that teaches that the injection of a stream of oxygen containing gas will mitigate the concentration of undesired gases (volatiles) and that said stream of oxygen containing gas would be injected into hot air generated by and “after” Sivetz’s burner and by which Sivetz is modified.  
Applicant/Murphy urges that the roasting of coffee beans by Falla would not result in the production of carbon monoxide and that the injection of an oxygen containing gas by Falla would only result in the mitigation of “volatiles” and not carbon monoxide.  Here it is not understood how applicant/Murphy could assert that the roasting of coffee beans by Falla would not result in the production of carbon monoxide but only “volatiles” that apparently would contain no carbon monoxide when, in fact, the applicant/Murphy in the specification unequivocally state that “significant amount of gases, including carbon dioxide and carbon monoxide are generated during roasting”.
Applicant/Murphy urges that the stream of oxygen containing gas injected by Falla is injected within the roasting chamber and that as such the flow of hot air generated by the burner was outside of said chamber and heating only the external surface of the chamber, which is to say applicant/Murphy urges that the stream of oxygen containing gas injected into the roasting chamber was not injected into a flow of hot air generated by the burner after the burner.  This urging is not deemed persuasive.
First it is seen that any hot air that would be in the roasting chamber of Falla, and into which a stream of oxygen containing gas would be injected is hot air generated by the burner and that said hot air would indeed be “after the burner” in that the air was heated downstream of the direct flame of said burner.  Stated somewhat differently, the hot air within the roasting chamber of Falla is a flow of hot air that is generated, that is created by the burner and outside of the direct flame, which is to say “after the burner”.  Since the stream of oxygen containing gas is injected into the flow of hot air the burner generated Falla reads on the claim. Nothing in the claim language requires the direct injection of an oxygen containing gas directly into a flow of hot air directly above the flame associated with the burner, nor does the claims require the flow of hot air from a burner to directly enter a roasting chamber.  Further it is the primary reference Sivetz that discloses the roaster would be a fluidized bed roaster in which the coffee beans would be roasted and as such discloses that a flow of hot air generated by a burner would enter the roasting chamber.  Falla has been brought for the express teaching that the injection of an oxygen containing gas into a roasting chamber (i.e. the Sivetz roasting chamber) would mitigate a concentration of various gases generated during roasting which, as unequivocally disclosed by the applicant/Murphy, would indeed include carbon monoxide.  The comprising language of the claims does not preclude the removal of other gases or “volatiles” as well.  With respect to applicant’s/Murphy’s urgings as to the value of Falla’s “volatiles” it is to be noted that Falla discloses that the valuable volatiles would be “wholly discarded”.
Applicant/Murphy urges that Falla discloses that only a minor amount of gas introduced should enter the roasting chamber, and not the flow of hot air from the burner.  These urgings are not deemed persuasive.
Here applicant/Murphy is seen to be urging limitations not found in the claims as the claims do not recite any specific air flow that would be required regarding the stream of injected oxygen containing air and/or flow of hot air that would be generated, that is heated, by the burner.
Again applicant/Murphy continues to urge that the ordinarily skilled artisan would not modify the method of roasting coffee of Falla when it is not the method of Falla that is being modified but that of the primary reference, that is Sivetz.  Therefore it is not possible that any modification of Falla could be improper since it is not Falla that is being modified to begin with.
Applicant/Murphy state that they disagree that the purpose of Falla is to mitigate any concentration of carbon monoxide and that Falla wants to “capture” only “volatiles”.  This urging is not found persuasive.
Again, the comprising language of the claims does not preclude the removal of other gases or “volatiles” as well as carbon monoxide which yet again it is noted that the applicant/Murphy clearly disclose would be generated in significant amounts during roasting.  With respect to applicant’s/Murphy’s urgings as to the valuableness of Falla’s “volatiles” it is noted again that Falla discloses that said valuable volatiles would be “wholly discarded”.
Further with respect to the combination of Sivetz in view of Falla, Falla has been brought to teach the injection of a stream of an oxygen containing gas into the hot air flow of the rotating fluidized fluid bed roaster of Sivetz downstream of, that is, “after the burner”, to the mitigate the flow of unwanted gases, which would certainly include any carbon monoxide that is normally generated in significant amounts during a roasting process.  Further, since the method as claimed has been disclosed by Sivetz in view of Falla it would be expected that coffee beans roasted by the process would be able to be roasted to a final colour of below CTn 45. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        06 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792